STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re M. ARENDT-WALKER, Minor.                                        February 2, 2016

                                                                      No. 328863
                                                                      Kalamazoo Circuit Court
                                                                      Family Division
                                                                      LC No. 2013-000295-NA


Before: BECKERING, P.J., and GLEICHER and M. J. KELLY, JJ.

PER CURIAM.

         Respondent appeals as of right the trial court’s order terminating her parental rights to her
minor child under MCL 712A.19b(3)(c)(i) (conditions leading to adjudication continue to exist),
(ii) (other conditions continue to exist), MCL 712A.19b(3)(g) (failure to provide proper care and
custody), and MCL 712A.19b(3)(j) (reasonable likelihood of harm). We affirm.

                      I. STATUTORY GROUNDS FOR TERMINATION

        Respondent argues that the trial court erred when it found that the Department of Health
and Human Services (DHHS) established statutory grounds for the termination of her parental
rights. This Court reviews for clear error a trial court’s finding that a ground for termination has
been proven by clear and convincing evidence. In re BZ, 264 Mich App 286, 296; 690 NW2d
505 (2004). “A finding of fact is clearly erroneous if the reviewing court has a definite and firm
conviction that a mistake has been committed, giving due regard to the trial court’s special
opportunity to observe the witnesses.” Id. at 296-297.

        On appeal, respondent does not specify which statutory ground(s) she is challenging.
This Court only needs to determine that the petitioner proved any one of the alleged statutory
grounds in order for termination of parental rights to be appropriate. MCL 712A.19b(3); In re
Sours (Minors), 459 Mich 624, 632-633; 593 NW2d 520 (1999). In this case, we find no clear
error in any of the stated grounds for termination.

                                         A. §19B(3)(C)(I)

        Termination of parental rights is proper under MCL 712A.19b(3)(c)(i) if, after 182 days,
“the conditions that led to the adjudication continue to exist and there is no reasonable likelihood
that the conditions will be rectified within a reasonable time considering the child’s age.” In the
instant case, the court took jurisdiction because respondent admitted to the allegation that she
placed her child in danger because of exposure to domestic violence. Respondent’s continued

                                                 -1-
involvement in domestic violence during this case, both as a perpetrator and a victim,
demonstrated that the conditions that led to adjudication continued to exist. Respondent’s child
had been in care for approximately two years at the time of the termination hearing, and
respondent had demonstrated little, if any, progress in this area of her life. Given respondent’s
lack of progress, the trial court did not clearly err in determining that there was no reasonable
likelihood that the conditions would be rectified within a reasonable time considering the child’s
age.

                                        B. § 19B(3)(C)(II)

       Termination of parental rights is also proper under MCL 712A.19b(3)(c)(ii) if:

       [o]ther conditions exist that cause the child to come within the court’s
       jurisdiction, the parent has received recommendations to rectify those conditions,
       the conditions have not been rectified by the parent after the parent has received
       notice and a hearing and has been given a reasonable opportunity to rectify the
       conditions, and there is no reasonable likelihood that the conditions will be
       rectified within a reasonable time considering the child’s age.

In the instant case, respondent’s substance abuse problem persisted despite two years of services.
In April 2015, a mere two months before the termination hearing, respondent was arrested in
Wisconsin for driving under the influence. Authorities detected alcohol, cocaine, and opiates in
her system. Additionally, respondent told her caseworker that she could not submit drug
screenings in May and June of 2015 because she had no identification after her arrest. This
demonstrated that respondent’s longstanding substance abuse issues were unresolved. And there
was no reasonable likelihood that the conditions would be rectified within a reasonable time,
considering the child’s age. In fact, in December 2014, the trial court agreed to give respondent
three extra months to show she could comply with and benefit from services, yet respondent
continued to use substances after this date. Accordingly, the trial court did not clearly err when
it determined that termination of parental rights was proper under MCL 712A.19b(3)(c)(ii).

                                          C. § 19B(3)(J)

        A trial court may also terminate parental rights if it finds by clear and convincing
evidence that “[t]here is a reasonable likelihood, based on the conduct or capacity of the child’s
parent, that the child will be harmed if he or she is returned to the home of the parent.” MCL
712A.19b(3)(j). In this case, there was ample evidence that there was a reasonable likelihood
that the child would be harmed if returned to respondent. Respondent’s above-mentioned
substance abuse and involvement in domestic violence demonstrates that her child would be at
risk of harm if returned to her care. Given these considerations, the trial court did not err when it
determined that termination of parental rights was proper under MCL 712A.19b(3)(j).

                                          D. § 19B(3)(G)

        Termination of parental rights is also appropriate where a parent “fails to provide proper
care or custody for the child and there is no reasonable expectation that the parent will be able to
provide proper care and custody within a reasonable time considering the child’s age.” MCL
712A.19b(3)(g). Without being able to demonstrate that she was drug-free and could maintain
                                                -2-
stable housing and employment, respondent was unable to provide proper care and custody of
her child, thereby making termination of parental rights appropriate under MCL 712A.19b(3)(g).
Respondent’s caseworker described her housing situation as “extremely unstable” and noted that
respondent was “basically couch-hopping” throughout the case. At the time of the termination
hearing, respondent was living at a domestic violence shelter. Respondent argues that she would
soon secure housing through her participation in a program that would pay her rent at an
apartment for two years. Respondent secured this service one day prior to the termination
hearing. Thus, respondent’s ability to maintain stable housing was unproven at the time of the
termination hearing. The trial court did not clearly err when it found that it would have to make
a “leap of faith” that respondent would be able to maintain her place in the housing program over
the long term given that “various opportunities for housing from family members have not gone
well” throughout the case. And, even crediting respondent for obtaining a place in the housing
program, there was nevertheless evidence of her inability to provide proper care and custody
because of her lack of progress in other areas, such as her continued substance abuse.

        Respondent argues that she made progress and secured many services, albeit in the
timeframe immediately before the termination hearing, and needs more time to demonstrate
benefit from services. However, this case had been ongoing for approximately two years at the
time of the termination hearing, and respondent only demonstrated an appreciable level of
progress in some areas immediately before the termination trial. The trial judge previously
delayed the case by three months to give respondent more time to benefit from services. Despite
this leniency, the caseworker reported that there were “no changes” and “essentially no progress”
during those three months. Thus, respondent already failed to make use of additional time
provided to her by the trial court. And, again, while respondent made progress in some areas,
she failed to make progress in other areas. Most notably, she was arrested for operating while
intoxicated and tested positive for multiple controlled substances mere months before the
termination hearing. On this record, the trial court did not clearly err when it determined that
respondent’s potential success in securing housing and other services immediately before the
termination hearing was insufficient.

                                      II. BEST INTERESTS

        Respondent also argues that the trial court erred when it found that termination was in the
child’s best interests. “If the court finds that there are grounds for termination of parental rights
and that termination of parental rights is in the child’s best interests, the court shall order
termination of parental rights . . ..” MCL 712A.19b(5). When making a best-interest
determination, the court may consider “the child’s bond to the parent, the parent’s parenting
ability, the child’s need for permanency, stability, and finality, and the advantages of a foster
home over the parent’s home.” In re Olive/Metts Minors, 297 Mich App 35, 41-42; 823 NW2d
144 (2012) (citations omitted). We review a trial court’s decision regarding a child’s best
interests for clear error. In re Trejo Minors, 462 Mich 341, 356-357; 612 NW2d 407 (2000). “A
finding of fact is clearly erroneous if the reviewing court has a definite and firm conviction that a
mistake has been committed, giving due regard to the trial court’s special opportunity to observe
the witnesses.” In re BZ, 264 Mich App at 296-297.

       Respondent argues that the trial court failed to consider that respondent secured two years
of paid housing and was working with the DHHS to secure a car, food stamps, and cash

                                                -3-
assistance. However, the trial court specifically referenced respondent’s last-minute efforts at
securing these services:

                 There’s been very little, if any, compliance with the service plan.
       Basically, mother’s been going through the motions; and, then, at the-literally the
       last minute, there seems to be some forward progress and some efforts. Had those
       efforts been long-term, been consistent, the Court would be able to tolerate even
       some backsliding. But, when, literally, within hours of a hearing, getting letters
       talking about stability of housing and putting services in place, it becomes too
       little, too late to use the vernacular.

Thus, respondent’s argument that the trial court erred by failing to consider those services is
unavailing. Additionally, the trial court made lengthy and detailed findings of fact regarding the
child’s best interests. The court specifically made findings that respondent’s parenting ability
and bond with the child lessened over time because of inconsistent parenting time visits. The
court further found that the child was in need of permanency, stability, and finality after having
spent a significant part of her life under the court’s watch. The record supports these findings,
and we cannot conclude that the trial court clearly erred when it found that termination was in
the child’s best interests.

                    III. REASONABLE EFFORTS AT REUNIFICATION

       Finally, respondent argues that the DHHS made insufficient efforts to reunify her with
her child. This issue is unpreserved because respondent did not raise it at the time the court
adopted the services plan. See In re Frey, 297 Mich App 242, 247; 824 NW2d 569 (2012). We
review unpreserved issues for plain error affecting substantial rights. In re VanDalen, 293 Mich
App 120, 135; 809 NW2d 412 (2011).

        The issue of whether reasonable services were offered to a respondent ultimately relates
to the issue of sufficiency of the evidence for termination of parental rights. In re Fried, 266
Mich App 535, 541; 702 NW2d 192 (2005). In general, when a child is removed from the
parents’ custody, the petitioner is required to make reasonable efforts to rectify the conditions
that caused the child’s removal by adopting a service plan. MCL 712A.18f(1), (2), and (4). See
also In re LE, 278 Mich App 1, 18; 747 NW2d 883 (2008). In this case, respondent received
services from the DHHS including a psychological assessment, drug screens, counseling
services, supervised parenting time, a referral to Narcotics Anonymous, a referral to Housing
Resources, Inc., mental health services for her child, and a referral to the CARING Network for
pregnant mothers. Thus, it is clear that the respondent received numerous reunification services.

        Respondent’s argument focuses on the fact that there were multiple caseworkers over the
course of her involvement with the DHHS. Nevertheless, there is no indication that caseworker
turnover prevented the DHHS from offering reasonable services to respondent. Respondent also
contends that she was unfairly criticized for failing to inform her Kalamazoo County caseworker
about the services she was receiving by working with the DHHS in Allegan County. However,
this argument fails to elucidate how the DHHS allegedly failed to provide respondent with
reasonable services. Respondent further argues that the DHHS failed to provide reasonable
services because a caseworker expected her to find a substitute counselor after her own counselor

                                               -4-
went on maternity leave. Respondent acknowledges that she did eventually find another
counselor. Even if it was improper for the DHHS to expect respondent to find her own substitute
counselor, no prejudice affecting substantial rights is demonstrated because respondent located
another counselor. Finally, respondent contends that the DHHS did not provide reasonable
services because the DHHS could not locate two of respondent’s drug screenings. However, the
record reveals that the DHHS could not see the results of those screens because respondent
submitted them to the wrong testing facility. The caseworker attributed respondent’s actions to a
“miscommunication.” In any event, no prejudice affecting substantial rights exists because
respondent’s arrest for driving under the influence and the report that she had alcohol, cocaine,
and opiates in her system at the time demonstrated that she struggled with substance abuse.
Indeed, this arrest occurred after the drug screens noted above were lost.

       Affirmed.



                                                           /s/ Jane M. Beckering
                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Michael J. Kelly




                                               -5-